 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    KAREEM J. HOWELL,                               Case No. 1:19-cv-00568-JLT (PC)
12                        Plaintiff,                  FINDINGS AND RECOMMENDATIONS
13                                                    TO DISMISS CLAIMS NOT FOUND
              v.
                                                      COGNIZABLE
14    J. BURNES, et al.,
                                                      14-DAY DEADLINE
15                        Defendants.
                                                      Clerk of Court to assign a District Judge
16

17          On February 3, 2020, the Court screened Plaintiff’s complaint (Doc. 1) and found that it
18   states cognizable claims under the Eighth Amendment against J. Burnes, C. Gamboa, and A.
19   Randolph, but not against J. Ceballos and an unnamed warden. (Doc. 10.) The Court directed
20   Plaintiff to file a first amended complaint curing the deficiencies identified in its order or notify
21   the Court that he wishes to proceed only the claims found cognizable. (Id.)
22          In response to the Court’s screening order, Plaintiff filed a notice that he “would like to
23   proceed … only on the claims found to be cognizable by the court … against Defendants Burnes,
24   Gamboa, and Randolph,” and he “would like Defendants Ceballos and the warden to be
25   dismissed.” (Doc. 11.) For this reason, and for the reasons set forth in the Court’s screening order
26   (Doc. 10), the Court RECOMMENDS that Ceballos and the warden be DISMISSED. The Court
27   DIRECTS the Clerk of the Court to randomly assign a District Judge to this action.
28          These Findings and Recommendations will be submitted to the United States District
 1   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of

 2   the date of service of these Findings and Recommendations, Plaintiff may file written objections

 3   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

 4   and Recommendations.” Failure to file objections within the specified time may result in waiver

 5   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 6   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 7
     IT IS SO ORDERED.
 8

 9      Dated:     February 21, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
